DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities: 					Line 1 recites “comprising a pre-filter is configured”, and line 3 recites “the pre-filter and filter unit is configured”, which are grammatically incorrect .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 (line 3) recites “a direction” while claim 1 (line 14) recites “a direction” and it is the same direction element. For clarity “a direction” of line 3 should be recited as “the direction”. 			Claims 3-5 are rejected for depending from claim 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad                                   (US 2010/0251507) in view of Khali (US 2006/0156508).
As to claim 1, Conrad discloses a cleaner (See the embodiment of Fig. 8) comprising:
a main body (868) that defines an opening (Located at 869) and having a longitudinal axis (865);
a suction motor (864) that is disposed in the main body and configured to generate suction force to thereby suction air; a dust separation unit that includes a first cyclone unit (814) to generate cyclonic flow and a second cyclone unit (851) to separate dust from air discharged from the first cyclone unit, an axis (823) of the cyclonic flow being parallel to the longitudinal axis; and a filter unit (866, 870) that includes an exhaust filter (866), the exhaust filter being configured to filter air discharged from the suction motor (Fig. 8), 
Conrad does not disclose the filter unit being configured to be inserted into and separated from the main body through the opening, wherein the filter unit is configured to be attached to the main body via rotation, and wherein the filter unit is configured, based on being rotated to be attached or detached, to move in a direction parallel with the longitudinal axis of the main body and the axis of the cyclonic flow. 
Khali discloses a vacuum cleaner comprising a filter unit (144) configured to be inserted into and separated from a main body (142) through an opening (151a) (of the main body 142), wherein the filter unit is configured to be attached to the main body via rotation (via tabs 152b being inserted into notches 151a, rotated, and then resting against stops 151c; paragraph 30 and Fig. 5), and wherein the filter unit is configured, based on being rotated to be attached or detached, to move in a direction parallel with a longitudinal axis (A horizontal line extending through 142) of the main body and the axis (A horizontal line extending through the space between 142 and 134) of the cyclonic flow (Fig. 8). 
It would have been obvious to have substituted the connection mechanism between the filter unit (866, 870) and the main body (868) for the connection mechanism of Khali, which includes the filter unit being configured to be inserted into and separated from the main body through the opening, wherein the filter unit is configured to be attached to the main body via rotation, and wherein the filter unit is configured, based on being rotated to be attached or detached, to move in a direction parallel with the longitudinal axis of the main body and the axis of the cyclonic flow, in order to provide a suitable alternative means for connecting the filter unit to the main body.
As to claim 2, further comprising a pre-filter (862) is configured to filter air that flows into the suction motor, and wherein the pre-filter and filter unit is configured to move in a direction parallel with the longitudinal axis of the main body and the axis of the cyclonic flow to be separated from the main body (When 870 is removed from 868, 866 is visible and therefore removable. When 868 is removed from the vacuum cleaner, 862 is visible and therefore removable; paragraph 91 and Figs. 7B, 7D and 8).
As to claim 3, wherein the pre-filter and filter unit are configured to be separated from the main body to a common side of the main body (Each of 866 and 862 are capable of being removed from 868 followed by being placed on the same side of 868). 
As to claim 4, wherein, based on the filter unit being coupled to the main body, the pre-filter surrounds the suction motor (862 surrounds 864 by forming a border of it; Fig. 8).
As to claim 5, wherein the axis of the cyclonic flow passes through both of the pre-filter and the exhaust filter (Fig. 8). 
As to claim 6, wherein, based on the filter unit being coupled to the main body, the exhaust filter surrounds the suction motor (866 and 870 surround 864 by forming a border of it; Fig. 8). 
As to claim 7, wherein the filter unit further comprises a filter frame (870) that is configured to receive the exhaust filter, and Khali provides: based on the filter unit being coupled to the main body, a portion of the filter frame is inserted into the main body (See combination above).
As to claim 8, wherein based on the filter unit being coupled to the main body, a portion of the exhaust filter is received in the filter frame (866 is received in 870 due to 870 being coupled to 868 because the coupling prevents 866 from sliding out of 870; Fig. 8).
As to claim 9, further comprising a motor housing (The material housing the internal motor components of 864 and/or element 860) that surrounds the suction motor, and wherein the motor housing includes a filter support (860) configured to support the pre-filter (Fig. 8). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW A HORTON whose telephone number is (571)270-5039. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M. Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW A HORTON/Primary Examiner, Art Unit 3723